DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-25 have been cancelled.
Claims 1-11, 13-16, and 18-20 have been amended.
Claims 1-20 are pending.

Information Disclosure Statement

The IDS filed 2/16/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 4, 6, 9, 11, 14, 16, and 19 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1, 6, 11, and 16, it is not clear from the claim language or the specification what is intended by the limitation, “new security feature” (claim 1, l. 5) and similarly in the other independent claims. Is the security feature “new” to the wireless terminal, or is it “new” to the core network? The Examiner interprets the limitation as the wireless terminal provides the core network with security capabilities and the core network responds with the supported security capabilities (features).

As to claims 4, 9, 14, and 19, the acronym NAS is not defined in the claim language. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. No. 2018/0083972 to Kim.

As to claims 1, 6, 11, and 16, Kim teaches:
a.	Receiving a first message from a wireless terminal (WT), the first message including an indication that the WT supports a new security feature (sending an attach request including security capabilities of the User Equipment (UE)) (Kim, [0306]).
b.	Sending a second message to the WT, the second message including an indication of security features determined to be supported in the core network (CN) in response to the received first message (network sends determined security information) (Kim, [0309]).
c.	Receiving a third message from the WT, the third message including an indication of security features determined to be supported in the WT based on the sent CN determined security features (UE responds to the security information received from the network) (Kim, [0311]).

	As to claims 2, 7, 12, and 17, Kim teaches:	
	a.	Determining that the received new security feature is supported by the CN (UE and the network negotiate compatible security capabilities) (Kim, [0303-0311]).
	b.	Activation of the WT determined security features, including the new security feature, in the CN in response to the received third message (if negotiations are successful, the UE joins the network) (Kim, [0312]).
	c.	The second message comprises a parameter indicating that the new security feature is support[ed] by the CN (Kim, [0312-0316]).

As to claims 3, 8, 13, and 18, Kim teaches the second message comprises a flag indicating support of the new security feature (Kim, [0309, 0312-0316]).

As to claims 4, 9, 14, and 19, Kim teaches the first message is an initial attach message (Kim, [0306]), the second message is a non-access, NAS, security mode command message (Kim, [0160 and 0309], and the third message is a NAS security mode complete message (Kim, [0168 and 0311]).

As to claims 5, 10, 15, and 20, Kim teaches the indication in the first message is signaled by a spare bit in a security capability information element, IE (indicating the preferred security capabilities) (Kim, [0307-0309]).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/
Primary Examiner, Art Unit 2419